456 S.W.2d 916 (1970)
Ex parte Donald Raymond PUTNAM.
No. 43289.
Court of Criminal Appeals of Texas.
July 22, 1970.
Gilbert D. Wright, Austin, for appellant.
Robert O. Smith, Dist. Atty., and Lawrence Wells, Asst. Dist. Atty., and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
This is an appeal from the 147th District Court of Travis County.
It has been made known to this Court that appellant is not confined and the question raised by his appeal has become moot, Ex Parte Brown, Tex.Cr.App., 374 S.W.2d 895, and cases collated under 19 Texas Digest, Habeas Corpus.
The appeal is ordered dismissed.
No motion for rehearing will be entertained.